Citation Nr: 0120423
Decision Date: 08/02/01	Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-13 033	)	DATE AUG 02, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

Whether the overpayment of Department of Veterans Affairs improved pension benefits in the amount of $8,198.00 was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


 INTRODUCTION

The veteran had active service from March 1953 to March 1955.  In September 1998, the North Little Rock, Arkansas, Regional Office (RO) proposed to retroactively reduce payment of the veterans Department of Veterans Affairs (VA) improved pension benefits as of January 1, 1995 based upon his spouses receipt of unreported interest come for the year 1995.  In January 1999, the veteran was afforded a hearing before a VA hearing officer.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 1999 RO decision which retroactively reduced the veterans VA improved pension benefits as of February 1, 1995.  In March 1999, the veteran was informed in writing of the overpayment of VA improved death pension benefits in the amount of $8,198.00 and his appeal and waiver rights.  The veteran has been represented throughout this appeal by the American Legion.  


REMAND

The veteran asserts on appeal that the RO improperly retroactively reduced his VA improved pension benefits as of February 1, 1995 based upon his former wifes receipt of interest income from Simmons First National Bank and Pine Buff National Bank in 1995.  The veteran avers that the interest income actually belonged to his former mother-in-law and his wifes name was on the accounts solely as her mothers de facto guardian.  In reviewing the transcript of the January 1999 hearing, the Board observes that the veterans former wife testified that: her mother had given her power of attorney to handle her financial affairs; her father had placed both her mothers name and her name on the bank accounts and financial instruments in question; she was the primary on the accounts; and she was merely the custodian of the funds which were intended to provide for her mothers support.  The veterans accredited representative showed some envelopes apparently reflecting how the accounts in question were titled.  The accredited representative did not offer the envelopes for incorporation into the record.  Documentation as to the legal ownership of the accounts in question and the associated interest income has not been incorporated into the record.  Such evidence would be helpful in resolving the issues on appeal.  

The statutes governing the adjudication of claims for VA benefits have recently been amended.  The amended statutes direct that, upon receipt of a complete or substantially complete application, the VA shall notify the veteran of any information and any evidence not previously provided to the VA that is necessary to substantiate his claim.  The VA shall make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veterans claim has not been considered under the amended statutes.  Therefore, the claim must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to submit copies of financial records from both Simmons First National Bank and Pine Bluff National Bank reflecting the legal ownership of the bank accounts and/or other financial instruments in question and copies of his and his  former wifes federal tax returns and IRS Form 1099s for the years 1995 through 1998 for incorporation into the record.  Any other documentation concerning the bank accounts in question should be submitted by the veteran, to include the power of attorney made out in favor of the veterans former wife.  

2.  The RO should then prepare a complete audit for the entire period of the alleged overpayment, which lists the amounts paid, the amounts due, and the amount of countable income used to compute the amount of benefits due.  The veteran and his accredited representative should be sent a copy of the audit.  

3.  The RO must then review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) are fully met.  

4.  The claim should then be reviewed by the RO.  If it continues to be denied, the RO should then issue a supplemental statement of the case to the veteran and his accredited representative which contains a full and complete discussion of whether the overpayment of VA improved pension benefits in the amount of $8,198.00 was properly created and all applicable laws and regulations.  Specifically, the supplemental statement of the case should include a discussion of the events which led to the creation of the overpayment and an explanation of the amount of the indebtedness assessed against the veteran.  The veteran should be given the opportunity to respond to the supplemental statement of the case.  

The veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veterans claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See the Veterans Benefits Improvement Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and Statutory Notes).  In addition, the Veterans Benefits Administrations ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO is to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration.  The purpose of this REMAND is to allow for additional development of the record and due process of law.  No inference should be drawn regarding the final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).  
